                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                             PINE BLUFF DIVISION


ROBERT E. WOODWARD                                                         PLAINTIFF
ADC #166447

v.                            No: 5:19-cv-00004 JM-PSH


JAMES GIBSON, et al.                                                     DEFENDANTS

                                        ORDER

      The Joint Motion to Dismiss with Prejudice filed by the parties to this action (Doc.

No. 15) is granted. Woodward’s complaint is dismissed with prejudice.

      It is so ordered this 26th day of March, 2019.


                                         ___________________________________
                                         UNITED STATES DISTRICT JUDGE 
